Citation Nr: 9924785	
Decision Date: 08/31/99    Archive Date: 09/08/99

DOCKET NO.  97-33 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to a waiver of the recovery of an overpayment of 
Improved Disability Pension benefits in the amount of $500, 
including whether an overpayment was properly created.

(The issue of entitlement to an increased evaluation for 
functional systolic murmur at apex is the subject of a Board 
separate decision.)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John R. Pagano, counsel


INTRODUCTION

The veteran had active military service from July 1942 to 
February 1946. 

This matter arises from a July 1996 decision by the 
Department of Veterans Affairs (VA) Committee on Waivers and 
Compromises (COWC) at the Des Moines, Iowa, Regional Office 
(RO).  Therein, it was held that a partial waiver of recovery 
of an overpayment of Improved Disability Pension benefits in 
the amount of $1,841 was warranted; as a result, an 
overpayment balance of $500 remained, and became the subject 
of this appeal.  Upon compliance with the procedural 
requirements set forth in 38 U.S.C.A. § 7105 (West 1991), the 
case was forwarded to the Board of Veterans' Appeals (Board) 
for appellate consideration.  


REMAND

As a preliminary matter, the Board notes that the provisions 
of 38 U.S.C.A. § 7105(d)(3) have been met by the appellant.  
His May 1997 statement, in response to the statement of the 
case furnished him during the prior August, satisfactorily 
met the specifications for a substantive appeal as specified 
in 38 C.F.R. § 20.202 (1998).  Given that the Board has 
determined that the veteran's substantive appeal was 
adequate, see 38 C.F.R. § 20.203 (1998), the Board has 
jurisdiction to resolve this matter on appeal.  See generally 
38 U.S.C.A. § 7104 (West 1991). 

Review of the claims file reveals several statements from the 
veteran in which he asserts that he was not in any manner 
responsible for the creation of any overpayment to begin 
with.  The Board views these assertions as effectively 
raising the issue of whether an overpayment was properly 
created.  Adjudication of this question is necessary before 
the Board may proceed with its appellate review. 

Further, it appears that the overpayment at issue arose when 
the veteran's continuing medical expenses for pension 
purposes fell below the level that he had previously reported 
for calendar year 1994.  Initially, the veteran had been 
given credit for continuing medical expenses totaling $5,337.  
In January 1996, the veteran indicated that his medical 
expenses for 1994 had totaled only $3,376.61.  However, it is 
not clear from an adding machine tape attached to the 
veteran's April 1994 VA Form 21-8416 (which tape was 
presumably generated by the RO) that both the veteran's and 
his spouse's Medicare premiums were considered in determining 
the total medical expenses.  Clarification and any necessary 
action is necessary to ensure that the amount of the alleged 
overpayment is correctly calculated.  

In view of the forgoing, this case is REMANDED for the 
following actions:

1.  The RO should review the record and 
again compute the veteran's countable 
income for calendar year 1994.  This 
should include a complete accounting of 
income and expenses (to include all 
unreimbursed medical expenses) 
considered.  The appellate records should 
include an itemized explanation of the 
accounting.  

2.  The RO should then make a formal 
determination as to whether an 
overpayment was properly created.  

3.  If the RO determines that an 
overpayment was properly created, then 
the Committee should review the record 
and determine whether waiver of recovery 
of the amount of any overpayment (which 
has not already been waived) is 
warranted.  If the overpayment is still 
deemed to be valid, and if waiver of its 
recovery is not granted, then the veteran 
and his representative should be 
furnished a supplemental statement of the 
case discussing both the creation and the 
waiver questions.  After affording the 
veteran and his representative an 
appropriate period to respond, the case 
should be returned to the Board for 
appellate review.   

The veteran and his representative are free to submit 
additional evidence and argument in support of this appeal. 



		
	ALAN S. PEEVY 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1996).



